Citation Nr: 1813251	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  09-32 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) from April 29, 2008 to September 12, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to September 1970.

This matter comes to the Board of Veterans' Appeals from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied the Veteran's request for a total disability rating based on individual unemployability due to service-connected disorders (TDIU).  In the same rating decision, the RO also denied service-connected compensation for residuals of an in-service head injury.  In his notice of disagreement, the Veteran only appealed the denial of TDIU.

In September 2011, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  Because the presiding VLJ was therefore unable to decide this appeal, the Veteran was advised in writing of his right to a second hearing before a different VLJ.  At his request, a second Travel Board hearing took place before the undersigned in September 2013.  Transcripts of both hearings have been associated with the electronic claims file.

The Board remanded this case for further development in October 2011, February 2013, December 2013, and, most recently, September 2017.

During most of these proceedings, the TDIU claim was considered together with a claim for an increased rating for the Veteran's service-connected posttraumatic stress disorder (PTSD) and residuals of encephalopathy.  In August 2015, the RO issued a rating decision granting a 100 percent rating for this disability, effective September 12, 2012.  For the increased rating claim, this decision amounted to a full grant of the benefits sought in the Veteran's appeal for the period since September 12, 2012.  The decision also made the request for a TDIU rating a moot point for the same period.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where 100 percent schedular rating was awarded for the same period).  
The Veteran's request for both benefits for the period between April 29, 2008 to September 12, 2012 remained on appeal until the Board issued its most recent decision and remand in September 2017.  The Board denied a rating in excess of 70 percent for PTSD with encephalopathy between April 29, 2008 and September 12, 2012.  The TDIU issue was remanded to give the Veteran the opportunity to submit additional evidence and information concerning the issue of whether his paid work during the relevant period amounted to a "substantially gainful occupation" for the purposes of 38 C.F.R. § 4.16(a) (2017).


FINDINGS OF FACT

1. For the period between April 29, 2008 and September 12, 2012, the preponderance of the evidence shows that the Veteran's service-connected disabilities did not render him unable to secure or follow a substantially gainful occupation.

2. Between April 29, 2008 and September 12, 2012, the Veteran received earned income in excess of the poverty threshold for one person; he was not employed in a sheltered workshop or family business; nor did his employment resemble employment in a sheltered workshop or family business.


CONCLUSION OF LAW

The criteria for TDIU are not met prior to September 12, 2012.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321(b), 3.340, 4.16(a) (2017). 





	(CONTINUED ON NEXT PAGE)




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide notice and assistance to claimants. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Duty to Notify

When VA receives a complete or substantially complete application for benefits, VA must provide notice to the claimant and his or her representative concerning the evidence and information needed to substantiate the claim.  The notice required depends on the general type of claim the Veteran has made.  See e.g. Vasquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  "As a result, generic notice provided in response to a request for service connection must differ from that provided in response to a request for an increased rating."  Id.

In April 2009, before the initial rating decision denying the claim, the RO mailed a letter to the Veteran explaining the eligibility requirements for a TDIU rating.  By mailing this letter, the RO satisfied the duty to notify for this claim.  

Duty to Assist

VA must make reasonable efforts to help a claimant obtain evidence necessary to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  In this case, the RO assisted the Veteran by obtaining his service treatment records, post-service records of medical treatment from VA medical centers and additional medical and claims processing records from the Social Security Administration (SSA).  The AOJ arranged VA examinations to assess the severity of the Veteran's only service-connected disability (PTSD with residuals of encephalopathy).  The AOJ has obtained numerous statements from the Veteran describing the effect of his psychiatric symptoms on his ability to work as well as information about his employment and earnings history.  

The duty to assist requires the Board to enforce compliance with its prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Pursuant to prior remand orders from the Board, the AOJ has obtained other information relevant to the Veteran's TDIU claim, including copies of the Veteran's tax returns for the years 2008, 2011, and 2012, and at least one pay statement from the Veteran, dated August 2011.  Unfortunately, correspondence from the Veteran suggests that tax returns for 2009 and 2010 are not available.  

Most recently, the Board recently remanded the TDIU claim to help the Veteran to establish that his employment during the relevant period amounted to "marginal employment" or employment in a "protected environment" for the purposes of 38 C.F.R. § 4.16(a).  In September 2017, the AOJ mailed a letter to the Veteran inviting him to submit evidence - such as written statements from former employers - suggesting that his disabilities prevented him from adequately performing his work and that he only remained employed during the relevant period due to the charitable feelings of his former employers.  The AOJ's letter also asked the Veteran to provide further information about whether his earnings during the relevant period were based on commissions on automobile sales or based on an hourly wage.  The AOJ mailed this letter to the address most recently used by the Veteran in his correspondence with VA.  

Unfortunately, the Veteran made no response to the letter, a fact which is conceded in the written brief of his representative, received in January 2018.   Without the Veteran's cooperation, the duty to assist does not require further efforts from VA to obtain information about the circumstances of his employment during the relevant period.  See Dusek v. Derwinski, 2 Vet. App. 519, 522 (1992) ("[the] duty to assist is not always a one-way street. If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence").

Having taken these steps, the Board finds that VA has satisfied its duty to assist in this case.


II. Analysis

VA will grant a total disability rating when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from securing and following substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Marginal employment is not considered substantially gainful employment.  Marginal employment exists when the Veteran's earned annual income is below the poverty threshold and in other limited circumstances.  Id.

Because the Veteran has one service-connected disability, rated at 70 percent for the period between April 29, 2008 and September 12, 2012, he meets the schedular criteria for TDIU for that period.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstances."  Rice, 22 Vet. App. at 452.  When deciding a TDIU claim, the Board "must take into account the individual veteran's education, training, and work history."  Pederson v. McDonald, 27 Vet. App. 276, 286 (2015).  

Other than by distinguishing the concept of "substantially gainful employment" from "marginal employment" which "includes but is not limited to employment in a protected environment such as a family business or sheltered workshop" 38 C.F.R. § 4.16, the regulation explaining the criteria for TDIU, does not define "substantially gainful employment."  In Faust v. West, 13 Vet. App. 342 (2000), the Court looked for guidance to social security regulations defining the similar concept of "substantially gainful activity" as "work that -- (a) involves doing significant productive physical or mental duties; and (b) is done . . . for pay or profit."  Id. at 356 (quoting 20 C.F.R. § 404.1509 (1999)).   

Factual Background

During his active duty service, the Veteran was deployed to Vietnam.  There he was involved in combat and also experienced encephalopathy with seizures.  The RO granted service connection for encephalopathy shortly after his discharge from the Army.  In April 1996, the RO granted service connection for PTSD.  Prior to March 2009, the Veteran had separate 30 percent ratings for PTSD and encephalopathy.  At that time, the RO replaced the separate ratings with a single 70 percent rating for PTSD and encephalopathy.   

The Veteran was examined by a VA psychologist in September 2008.  The psychologist described the Veteran as neatly dressed, cooperative and pleasant.  He made good eye contact and his speech was logical and coherent.  He was not confused and his memory was largely intact.  Insight and judgment were adequate.  In the opinion of the VA examiner, the Veteran was "able to work but is currently unemployed.  No impairment in thought processing or communication was noted."  

Also in September 2008, the Veteran was examined by a VA physician to assess the severity of his encephalopathy or seizures, which the Veteran described as "spacing out spells."  According to the examiner, the Veteran "has a history of encephalopathy and seizure disorder due to exposure to methane intoxication.  Seizures are well controlled at this point according to the veteran; however, his cognitive abilities are getting worse."

A clinical neuropsychologist administered several tests to the Veteran in October 2008.  The examiner's report indicates that, at the time of these tests, the Veteran was employed selling automobiles and "stated that he enjoys the work."  The Veteran told the examiner that, when he was at work, he frequently confused telephone numbers with the prices of automobiles.  He denied other cognitive changes except for mild cognitive slowing and the occasional stutter.  To address this problem, the Veteran told the examiner that he had learned to speak more slowly.  An MRI study of the Veteran's brain, dated September 2008, was normal.  Test results showed "isolated deficits" in attention, language, memory and math.  The Veteran's verbal attention span was moderately reduced, but the examiner described the Veteran as having average verbal fluency, perception, visual attention, mental control, memory retention and reasoning.  He had mildly impaired learning from unstructured verbal material.  According to the examiner, the Veteran ultimately learned the expected amount of information during the tests, but his learning was slow for his age.

In January 2010, the Veteran's treating physician wrote a letter on his behalf to the RO.  According to the letter, the physician had observed increasing symptoms over the past several months.  Describing the Veteran's symptoms, the physician wrote that, "[the Veteran] is getting numbers and prices confused at work, where he sells cars.  He feels his employer has only been letting him stay on because he is sympathetic to his plight, as [the Veteran] is not currently producing sales.  His mood is generally poor and he has difficulty with concentration and irritability."  The physician wrote that he expected the Veteran's symptoms to get worse over time.  Eventually, he wrote that, "[the Veteran] will not be able to maintain any employment.  From his description of his recent work performance I feel he suffers total occupational impairment due to his cognitive problems and impairment in his thought processes."  

In April 2010, the AOJ arranged another examination of the Veteran by the psychologist who provided the September 2008 report.  According to this report, the Veteran was still employed as a car salesman in April 2010.  Once again, he told the examiner that he was "not sure why [his employers] keep him on.  He said 'if I were them I wouldn't keep me around' and chuckled at the observation.  He said he had trouble remembering things and concentrating and did not think he was a very good employee but he appreciated the fact that they told him he could work there as long as he wished to."  

Reviewing the Veteran's recent VA treatment records, the April 2010 psychologist's report indicates that "Recent neuropsychological testing did not find significant cognitive deficits. . . . It is difficult to totally sort out symptoms of a mood disorder from symptoms of [PTSD] as depression almost always accompanies moderate to severe PTSD. His mood disorder symptoms are related to cognitive factors such as memory and concentration as well as certain emotional factors however his anger and irritability could be related to both his mood disorder and his [PTSD].  His PTSD symptoms are not as severe as in the past but are still moderate in intensity and do cause a problem in social and occupational functioning."

The Veteran submitted written statements criticizing the April 2010 VA examination reports for unreasonably minimizing the cognitive deficits identified during neuropsychological testing and for suggesting an improvement in the intensity of his PTSD symptoms.  These findings, the Veteran suggested, were inconsistent with the January 2010 letter and the contemporary VA treatment records.

To address the Veteran's concerns, and to resolve conflicting aspects of the medical evidence, the Board remanded this appeal with instructions to arrange a new series of VA examinations, which the RO arranged in November 2011.  The November 2011 VA examiner reported that the Veteran was still working as a car salesman.  He reported "little success" and said that he worked for a friend.  The examiner wrote that, although "the veteran does experience some significant PTSD symptoms and some residual symptoms of encephalopathy . . . it is less likely as not that the veteran's symptoms preclude all forms of gainful employment.  The veteran is able to be around people enough to go to casinos for entertainment and function in job currently."

The same physician completed a separate disability benefits questionnaire for seizure disorders, also in November 2011.  The examiner indicated that the Veteran had been diagnosed with a seizure disorder - specifically, tonic-clonic seizures or grand mal in 1970.  The examiner wrote that continuous medication was required to control epilepsy or seizure activity.  The symptoms of seizures consisted of generalized tonic-clinic convulsions and episodes of unconsciousness.   According to the report, the Veteran had never had minor seizure or psychomotor seizure (major or minor).  The examiner reviewed the results of several studies and diagnostic procedures, including a CT scan, a cerebrospinal fluid examination, an electroencephalography study and neuropsychological tests.  In the examiner's opinion, the seizure disorder did not affect the Veteran's ability to work.

The last of the November 2011 series of examinations consisted of a second series of neuropsychological tests, administered by a neuropsychologist who had not previously examined the Veteran.  The examiner's report indicates difficulty with numerical operations and slowed processing speech, inattention and, "making paraphasic errors (i.e. meaning to say one thing but using a similar but incorrect word); and mild difficulty with writing (primarily transposing numbers)."

The examiner described the Veteran's auditory and verbal attention span as mildly impaired with relatively greater difficulty with divided attention.  Mental control was also mildly impaired.  According to the examiner, the Veteran's general cognitive efficiency was mildly to moderately impaired.  The Veteran complained of difficulties with number transposition and gave a test of increasingly difficult calculations.  "His performance fell in the low average range primarily due to inattention (i.e. doing addition rather than multiplication) and a somewhat careless approach to the task.  However, his basic calculations were intact."

The Board has also considered the Veteran's VA treatment records.  These include many notes from the psychiatrist who wrote the January 2010 letter on the Veteran's behalf.  The first of these notes, dated April 2008, indicated that the Veteran had recently lost his job.  The psychiatrist's notes often describe the Veteran as angry, depressed or upset.  In July 2008, the Veteran told the psychiatrist that one source of stress was the need to support one of his daughter and her children.  In April 2011, the Veteran indicated that he was helping to care for his elderly mother, who had recently broken her arm.  On several occasions, the Veteran told his psychiatrist that he had lost his job, or that he was worried about keeping his job, or that his employer was only retaining him out of sympathy for his difficult circumstances.  In February 2011, the Veteran complained about having been fired from his job.  

Another VA psychiatrist wrote a letter on the Veteran's behalf indicating that, the Veteran was "unable to engage in gainful employment."  This letter, however, is dated January 2013 - after the close of the relevant appeal period in this case.  

According to the available Form 1040s ("U.S. Individual Income Tax Return"), the Veteran received $34,382.13 in wages, salaries or tips in 2008.  He received $24,377.86 in 2011 and $19,718.12 in 2012.  In the application for disability benefits he submitted to the Social Security Administration (SSA), the Veteran provided a summary of his paid work between 1998 and 2012.  According to this list, the Veteran worked five days per week, eight hours per day as a car salesman between 2008 and 2012.  He estimated his earned income during this period as $1,500 per month.  The Veteran also completed a VA Form 21-8940 ("Veteran's Application for Increased Compensation Based on Unemployability") in March 2011.  In one way, the information on this form is more detailed than the information he provided to the SSA - he specified that he worked for three different automobile dealerships between January 2008 and February 2011.  For each employer, the Veteran provided his highest gross earnings per month - respectively $3,000, $2,000 and $2,500 - but he did not indicate his average earnings or his total earnings from the specific employers he identified.  According to his VA mental health treatment notes, the Veteran's compensation varied because it depended, at least to some extent, on commissions for selling automobiles.

The Veteran also provided a pay statement reflecting his earnings from one automobile dealership for the third week of August in 2011.  For that week, the Veteran was paid $258.60 after deductions for taxes, social security, and insurance.  This amount reflected both an hourly wage and commissions.  The statement also includes a worksheet indicating that the Veteran's employer considered the Veteran to be indebted to the extent that he received hourly compensation that was, to some degree, out of proportion to the amount of commissions earned.  In his testimony during the first Travel Board hearing, the Veteran explained that, "if I don't make a certain amount of money, they take it back out of my next paycheck."  Describing the worksheet, the Veteran said that, "it shows I'm $1,100 in the hole which, you know, if I sell a car this week and I make $300 on it, well, they give me $300 for 40 hours a week anyway, but they take that back."  Because of this arrangement, the Veteran said, "I'm not making anything.  If I quit today, I'll owe them $1,153."

Analysis

Having considered the evidence, the Board finds that the Veteran's service-connected disabilities did not prevent him from securing or following a substantially gainful occupation prior to September 12, 2012.  The different sources of evidence - VA treatment records, examination reports, tax returns, SSA forms, and the Veteran's own statements - consistently demonstrate that, during this period, the Veteran was employed as a car salesman and that his earned income exceeded the poverty threshold for one person.  

According to the Bureau of the Census, in 2008, the poverty threshold for one person was $11,201.  By 2012, it had increased to $11,720.  The available tax returns show that the Veteran's earned income diminished significantly during the relevant period - from $34,382.13 in 2008 to $19,718.12 in 2012.  But it remained above the relevant poverty threshold.  

The Board has considered the absence of the tax returns for the years 2009 and 2010 and the credible evidence that the Veteran was fired from at least two jobs during the relevant period.  Nevertheless, to find that Veteran had no income, or that he had an income below the poverty threshold, during those years would be inconsistent with the other available evidence.  According to the Veteran's VA Form 21-8940, he was employed at one Chevrolet dealership from January 2008 to April 2010.  He was unemployed for approximately two weeks in late April 2010, but he secured employment with another dealership in May 2010 and worked there until July 2011.  The Veteran's application for SSA benefits - which estimated his monthly income at $1,500 - obviously understates his income for 2008, when he was paid $34,382.13, but his estimate remains above the relevant poverty threshold.  Accordingly, the preponderance of the evidence suggests that the Veteran was capable of more than marginal employment throughout the appeal period.

On several occasions, the Veteran has told VA examiners or his VA treating psychiatrists that he only remained employed due to kindness or sympathy of various employers.  He made similar statements when employed as a salesman for multiple automobile dealerships, raising the issue of whether the Veteran's employment was in a protected environment.  

"Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned income exceeds the poverty threshold."  38 C.F.R. § 4.16(a).  

Pursuant to the Board's most recent remand orders, the AOJ invited the Veteran to submit evidence, such as the written statements of former employers, suggesting that his income only exceeded the poverty threshold because of the kindness or sympathy of his former employers.  But the Veteran failed to respond to the letter.  Accordingly, the Board must decide whether the evidence establishes employment in a protected environment based on the evidence available.

There is no evidence suggesting that any of the automobile dealerships which employed the Veteran were businesses owned by his family or were sheltered workshops.  The only evidence suggesting that his employment arrangements resembled this kind of employment are the Veteran's statements to various medical personnel, in which he speculates that only the kindness of his employers kept him from losing his job.  

Against these statements, the Board must weigh the evidence that the Veteran was generally paid on commission for automobile sales or based on some hybrid system of commissions and hourly work.  A VA treatment notes dated January 2013 and a VA examination report dated November 2011 both describe the Veteran's earnings as based on commissions.  The Board finds that paid earnings based on commissions from the sales of automobiles weigh against a finding that employment is in a protected environment because, under such an arrangement, the extent of the employee's compensation is strictly proportional to the revenue he or she generates for the employer.  
The Veteran described an alternative arrangement in his September 2011 Travel Board hearing, which includes an hourly wage.  The Veteran's testimony about this arrangement is credible because it is consistent with the documentary evidence he submitted.  But it does not favor a finding of the Veteran was employed in a protected environment.  Under the arrangement the Veteran described, he received an hourly wage in addition to commissions.  If he generated very few sales, however, he would become indebted to his employer to the extent that the amount of his hourly pay exceeded a specific amount of sales determined by the employer.  According to the Veteran's testimony, due to his failure to make sales, he was essentially not being paid at all.  This may have been true for brief periods.  Nevertheless, for the year 2011 (when the Veteran was employed at the dealership about which he testified), the most persuasive evidence of his total earnings is his Federal Income Tax Return, which indicates earnings of $24,377.86.  Taken together with the Veteran's hearing testimony and his August 2011 pay statement, the Veteran's tax returns indicate that, as a result of his automobile sales under the hybrid hourly/commission arrangement, the Veteran generated sufficient automobile sales to meet his employer's requirements.  Under these circumstances, his work cannot fairly be described as employment in a protected environment.   

The Board has considered the January 2010 letter from the Veteran's VA psychiatrist.  In that letter, the psychiatrist clearly understood the Veteran's mental health symptoms to be serious and increasing in severity, but he used the future tense in describing the effects on employment: "In my opinion he is likely to only get worse over time and will not be able to maintain any employment." (emphasis added).  The next line of the psychiatrist's letter suggests that the Veteran "suffers total occupational impairment due to his cognitive problems and impairment of his thought processes."  But the letter acknowledges that this conclusion was based on the Veteran's own description of his recent work performance.  It is unclear whether the psychiatrist had access to tax returns or the information the Veteran provided to SSA.  Reading the letter as a whole, the Board finds the letter is best understood as expressing a high level of certainty that the Veteran would eventually become unable to work due to his service-connected disability, but acknowledging some uncertainty as to when the Veteran would reach this point.
The VA mental health treatment notes are consistent with this conclusion.  Significantly, prior to September 12, 2012, the Veteran's cognitive impairments were described as mild or moderate and, in addition to his full-time work, he remained capable of helping to support his adult daughter and her child and to care for his elderly mother.  

For these reasons, the preponderance of the evidence weighs against the conclusion that, prior to September 12, 2012, the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  Since the preponderance of the evidence is against the claim, see 38 U.S.C.A. § 5107(b), the benefit of the doubt doctrine does not apply.


ORDER

Entitlement to a total disability rating based on individual unemployability (TDIU), from April 29, 2008 to September 12, 2012, is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


